ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule 1:20-11 recommending that ARTHUR G. WILLIAMSON of WEST NEW YORK, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that ARTHUR G. WILLIAMSON is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ARTHUR G. WILLIAMSON, pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that ARTHUR G. WILLIAMSON provide the Office of Attorney Ethics with all his attorney account bank statements from January 1989 to present and the related cancelled checks, checkbook stubs and deposit slips; cash receipts and disbursements journals from trust and business accounts from *5741989 to present; files pertaining to the Thompson and Morrison matters; and bank records (including cancelled checks) from January 1990 to present for the Clinton Venture; and it is further
ORDERED that ARTHUR G. WILLIAMSON show cause before this Court on September 9, 1996, at 2:00 p.m., Supreme Court courtroom, Hughes Justice Complex, Trenton, New Jersey, why his temporary suspension and the restraints herein should not continue pending final disposition of any ethics proceedings pending against him and further why the funds restrained from disbursement should not be transmitted by the financial institutions who are the present custodians to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund, pending the further Order of this Court; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his designee, present this matter to the Court; and it is further
ORDERED that ARTHUR G. WILLIAMSON be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.